Citation Nr: 0329261	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-20 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of recurrent dislocation of the left 
(minor) shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Navy 
from March 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied entitlement to a rating in 
excess of 20 percent for postoperative residuals of recurrent 
dislocation of the left shoulder.  On March 18, 2002, the 
claimant appeared and offered testimony in support of his 
claim at a videoconference haearing held before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals.   

This case was previously before the Board in May 2003, at 
which time the Board Remanded the case to the RO for 
additional action with respect to the issue on appeal, to 
include readjudication of that issue in light of the 
additional evidence obtained, and development of the 
evidence, to include a determination as to whether the 
claimant's currently demonstrated arthritis of the left 
shoulder is secondary to his service-connected left shoulder 
disability, and for consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, including whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint is used repeatedly over a period of 
time.  The actions requested on Remand have been 
satisfactorily completed, and the case returned to the Board 
for further appellate consideration.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded). 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal was filed on March 14, 
2000, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by the 
Supplemental Statement of the Case (SSOC) provided them on 
November 21, 2001.  In the SSOC, the RO explained what 
information and evidence was necessary to substantiate the 
claim and informed the appellant how VA would assist in 
obtaining all such evidence.  That SSOC also informed the 
claimant and his representative which part of that evidence 
would be obtained by the RO and which part of that evidence 
would be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was required 
to provide and what evidence the VA would attempt to obtain).  

The SSOC issued on November 21, 2001, further informed the 
claimant and his representative of the issue on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations pertaining to increased 
ratings, the pertiment provisions of VA's Schedule for Rating 
Disabilities, the decision reached, and the reasons and bases 
for that decision.  That SSOC also notified the claimant and 
his representative of VA's duty to assist them by obtaining 
all evidence in the custody of military authorities or 
maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that SSOC informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical, personnel, and administrative records, as well as 
all private or VA medical evidence identified by the 
claimant.  The claimant has been afforded VA orthopedic 
examinations in May 2000, in September 2001, in May 2002, in 
September 2002, and in April 2003, with medical opinions.  
The claimant appeared and offered testimony in support of his 
claim at a videoconference hearing held before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals sitting in Washington, DC.  Neither the appellant nor 
his representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the Board's May 
2003 remand and the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court found that the 30-day period provided in 
§3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In the case now before the Board of Veterans' Appeals, the 
SSOC of November 2001 included misleading information 
regarding the 30-day period.  However, the development of the 
claim was not in fact limited to the 30-day as stated in the 
SSOC of November 2001, and the appellant was aware of the 
ongoing development.  In March 2002, the veteran was afforded 
an opportunity to present additional evidence at a hearing, 
and in August 2002 the appellant was notified that VA was 
undertaking additional development of the evidentiary record.  
In October 2002, a VA employee telephoned the veteran to 
discuss what he needed to do to assist VA in obtaining 
records from a private physician.  In May 2003, the Board of 
Veterans' Appeals remanded the claim, and the remand included 
a notice to the veteran that he had a right to submit 
additional evidence and information.  Thus, the development 
of the claim has continued for more than a year, and the 
appellant has been informed of the ongoing development and of 
his right to submit additional information and evidence.  For 
these reasons, the appellant has not been disadvantaged by 
the misleading information provided in the November 2001 
SSOC. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran's service-connected postoperative residuals 
of recurrent dislocation, left shoulder, are currently 
manifested by some limitation of left shoulder motion on 
forward elevation, on abduction, and on internal and external 
rotation, with some weakened movement, fatigability, and loss 
of function due to pain on motion, and some guarding of 
motion on abduction and external rotation, without objective 
clinical findings of impairment of the humerus which includes 
loss of the head of the humerus, nonunion of the head of the 
humerus, fibrous union of the head of the humerus, recurrent 
dislocation of the head of the scapulohumeral joint, 
ankylosis of the scapulohumeral articulation, malunion of the 
clavicle or scapula, or X-ray findings indicative of 
traumatic arthritis.  

3.  The veteran's service-connected postoperative residuals 
of recurrent dislocation, left shoulder, does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  

CONCLUSION OF LAW

A rating in excess of 20 percent for service-connected 
postoperative residuals of recurrent dislocation, left 
shoulder, is not warranted.  38 U.S.C.A. § 1155 (West 2000); 
38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.71a, 4.59, Diagnostic Code 5299-5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Navy from March 1971 to March 1975.  

Historically, the veteran's service medical records show that 
he sustained a dislocation of his left (minor) shoulder in 
July 1973, and a Magnuson-Stack surgical repair was performed 
in July 1974.  Following service separation, the veteran 
sought service connection for that condition, and a rating 
decision of November 1979 granted service connection for 
postoperative residuals of recurrent dislocation, left 
(minor) shoulder, evaluated as 10 percent disabling.  The 
veteran filed a timely Notice of Disagreement, seeking a 
higher evaluation, and perfected his appeal.  A Board 
decision of April 10, 1981, denied a rating in excess of 10 
percent for his service-connected postoperative residuals of 
recurrent dislocation, left (minor) shoulder.

In October 1983, the claimant again sought a rating in excess 
of 10 percent for his service-connected postoperative 
residuals of recurrent dislocation, left (minor) shoulder.  A 
rating decision of December 1983 denied that claim, and the 
veteran was informed of that action and of his right to 
appeal by RO letter of January 4, 1984.  The claimant filed a 
timely Notice of Disagreement and was issued a Statement of 
the Case in February 1984, but failed to submit a Substantive 
Appeal (VA Form 9), and the appeal period lapsed.

In October 1997, the claimant again sought a rating in excess 
of 10 percent for his service-connected postoperative 
residuals of recurrent dislocation, left (minor) shoulder.  
Following a VA orthopedic examination and review of private 
medical records, a rating decision of February 1998 assigned 
an increased rating of 20 percent for the claimant's service-
connected postoperative residuals of recurrent dislocation, 
left (minor) shoulder.  The claimant and his representative 
were informed of that action and of his right to appeal by RO 
letter of February 20, 1998, but the veteran failed to 
initiate an appeal of that decision and it became final one 
year after the date of that notification letter.  VA 
outpatient treatment records from the Warren Outpatient 
Clinic show that VA X-rays of the shoulders in May 1998 
revealed arthritic change in both shoulders, and arthritis of 
the acromioclavicular joints, bilaterally.  

A rating decision of July 1998 denied a rating in excess of 
20 percent for service-connected residuals of recurrent 
dislocation, left shoulder, and further denied service 
connection for rotator cuff tendonitis/impingement syndrome 
with arthritis, right shoulder.  The claimant and his 
representative were informed of those actions and of his 
right to appeal by RO letter of July 22, 1998, but the 
veteran failed to initiate an appeal of that decision and it 
became final one year after the date of that notification 
letter.  

In March 2000, the claimant sought a rating in excess of 20 
percent for his service-connected postoperative residuals of 
recurrent dislocation, left (minor) shoulder.  Following a VA 
orthopedic examination in May 2000, a rating decision of June 
2000 denied a rating in excess of 20 percent for his service-
connected postoperative residuals of recurrent dislocation, 
left (minor) shoulder.  The claimant and his representative 
were informed of that action and of his right to appeal by RO 
letter of June 22, 2000.  The claimant filed a timely Notice 
of Disagreement and was issued a Statement of the Case in 
August 2000.  He filed a timely Substantive Appeal (VA Form 
9) in October 2000, and requested a hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  

The record in this case includes private treatment records 
from Parkside Orthopedic Associates (Dr. E.J.U.), dated from 
October 1998 to April 2002; an April 2002 letter from Dr. 
E.J.U.; private treatment records from Dr. J.G.W., dated in 
July 1999 and March 2000; hospital records from the UPMC 
Horizon Sherango medical facility, dated in March 1999, in 
December 1999, and in July 2000; treatment records from Penn-
Ohio Rehabilitation, dated in March 2000; and VA outpatient 
clinic records from the Warren outpatient clinic, dated from 
July 2001 to May 2002.  In addition, the claimant underwent 
VA orthopedic examinations in May 2000, September 2001, in 
May 2002, in September 2002, and in April 2003, with medical 
opinions.  

The pertinent evidence of record shows that the claimant 
initiated the current action on March 14, 2000, by submitting 
a request for a rating in excess of 20 percent for his 
service-connected postoperative residuals of recurrent 
dislocation, left (minor) shoulder.  

Private treatment records from Parkside Orthopedic 
Associates, dated in October 1998, show that the veteran 
related that one week earlier, he pulled out an aircraft 
refueling hose and pulled his right shoulder, neck, and right 
biceps, with resultant pain, weakness, and a slight numbness 
in the elbow.  He reported that he had since continued 
working his normal duty.  On evaluation, the veteran 
complained of pain and swelling in the anterior aspect of his 
right shoulder, as well as pain in the posterior aspect of 
that shoulder in the trapezius muscle area and radiating into 
the deltoid distribution, but denied any numbness or tingling 
radiating down the arm.  The impression was subacromial 
bursitis with impingement, biceps tendonitis, and trigger 
point, right trapezius.  Treatment records dated in February 
1999 show that the claimant reported that his back and neck 
were doing much better, and that he had been working his 
regular schedule since January 6, 1999.  He continued to 
complain of pain in the anterior aspect of his right 
shoulder, and continued to show evidence of a right 
impingement and subacromial bursitis and biceps tendonitis.  
X-rays of the claimant's right (nonservice-connected) 
shoulder in February 1999 disclosed some narrowing of the 
subacromial space and mild to moderate degenerative joint 
disease.  

An operative report from the UPMC Horizon Sherango medical 
facility, dated in April 1999, shows that the claimant 
underwent an arthroscopy with glenohumeral joint synovectomy, 
a subacromial bursectomy, and decompression of the 
subacromial space via acromioplasty with insertion of a 
Marcaine analgesic infusion catheter in the right shoulder.  
The postoperative diagnoses were synovitis glenohumeral 
joint, and subacromial bursitis with impingement, right 
shoulder.  In July 1999, the claimant underwent evaluation 
and electromyography (EMG) for post-surgical complaints of 
numbness of all five digits of the right upper extremity.  
Examination revealed a full range of active and passive 
motion in all joints of the upper extremities, bilaterally, 
while muscle strength was 5/5 in both upper extremities 
including both the intrinsic hand muscles and the abductor 
pollicis brevis muscles, bilaterally.  Sensation was "pretty 
much symmetric to light touch", bilaterally, and the 
reflexes were symmetric.  EMG testing in July 1999 revealed 
electrodiagnostic evidence of a moderate right ulnar 
neuropathy at the elbow, as well as a mild right median 
neuropathy at the wrist (carpal tunnel syndrome).  Nerve 
conduction studies in the right upper extremity revealed 
mildly prolonged distal latencies in the right motor and 
sensory nerves, as well as no right ulnar sensory response, 
and a right ulnar response which was slow at the wrist.  

An evaluation at Parkside Orthopedic Associates, dated in 
September 1999, showed that the claimant continued to 
complain of pain, numbness and tingling at the right elbow, 
with a markedly positive Tinel's test over the ulnar nerve at 
the cubital tunnel, and numbness, tingling and weakness of 
the ulnar side of his right forearm and hand, especially the 
small and ring fingers.  It was noted that the treating 
physicians were waiting for Workman's Compensation approval 
to proceed with ulnar nerve decompression and anterior 
transposition of the ulnar nerve on the right.  

An Operative Report from UPMC Horizon Sherango medical 
facility, dated in December 1999, shows that the veteran 
underwent an ulnar nerve decompression and anterior 
transposition of the right ulnar nerve at the elbow.  A 
discharge summary from Penn-Ohio Rehabilitation, dated in 
March 2000, shows that the claimant continued to express 
subjective complaints of numbness and tingling in the right 
4th and 5th fingers, as well as weakness in the right hand and 
painful right shoulder function.  It was noted that he had 
gone through extensive physical therapy for his shoulder and 
elbow, with increased strength in his hand grip, but 
continued limitation of right shoulder motion due to a 
palpable and audible click in the glenohumeral joint at 90 to 
120 degrees.  Such finding was considered to represent a 15 
percent permanent impairment of the right upper extremity 
based primarily upon lack of mobility in the right shoulder.  

EMG testing in March 2000 revealed electrodiagnostic evidence 
of a moderate right ulnar neuropathy at wrist, and 
electrodiagnostic evidence of a mild right median 
mononeuropathy at the wrist (i.e., carpal tunnel syndrome), 
and there was no electrodiagnostic evidence of a right upper 
extremity radiculopathy, plexopathy, or mononeuropathy.  

Upon receipt of the veteran's claim for an increased rating 
for his service-connected left shoulder disorder, the RO 
requested VA outpatient treatment records of the claimant, 
and notified him by letter of March 24, 2000, that it was 
doing so.  

A report of VA orthopedic examination, conducted in May 2000, 
cited the veteran's history of left shoulder dislocation in 
1973, with shoulder reconstruction in 1974, and that he did 
well until 1999, when he developed some subluxing and then 
his left shoulder actually dislocated last year, but has not 
dislocated since that time.  He is currently employed as an 
aircraft refueler in the Air Force Reserve and is currently 
working under a light duty restriction.  He related that it 
was now a chronic problem, causing pain, stiffness, soreness, 
fatigability, and problems with heavy pulling or pushing 
work.  He asserted that he uses a TENS unit for pain 
management, but does not wear a brace and is not currently on 
any medication.  Examination revealed a surgical scar on the 
left shoulder, with some tenderness, soreness and pain, and 
he claimed pain throughout the range of motion.  The veteran 
was able to abduct and flex 115 degrees, and to internally 
and externally rotate to 80 degrees, limited by pain on 
active and passive motion.  Good strength was found in his 
rotator cuff muscles, but he indicated that such was painful 
to him.  No signs of muscular atrophy were identified, and 
some guarding was observed when he abducts and internally 
rotates that shoulder.  X-rays revealed no evidence of 
fracture or dislocation of the left shoulder, and minimal 
degenerative arthritic changes of the left acromioclavicular 
and shoulder joint were noted.  

As noted, a rating decision of June 2000 denied a rating in 
excess of 20 percent for service-connected postoperative 
residuals of recurrent dislocation, left (minor) shoulder, 
giving rise to this appeal.  

An Operative Report from the UPMC Horizon Sherango medical 
facility, dated in July 2000, shows that the veteran 
underwent a right ulnar nerve decompression at the wrist.   

In his Substantive Appeal (VA Form 9), received in October 
2000, the claimant asserted that his VA examination was 
incomplete in that it did not compare his range of left 
shoulder motion before and after continuous movement; that 
the amount of pain, motion, and fatigue is markedly increased 
when he does any continuous movement but is not limited to 
any day to day activity such as housework chores (cutting 
grass, raking leaves, snow shoveling).  
Treatment records from Parkside Orthopedic Associates, dated 
in March 2001, show that the claimant stated that he had 
"absolutely no complaints."

VA outpatient treatment records, dated in July 2001, showed 
that the veteran was seen and underwent vision, alcohol, 
depression, fitness, and tobacco use screening.  He 
complained of left shoulder weakness and pain aggravated by 
changing position, exercise, walking, and temperature, while 
noting that he took no medication for pain.  His vision was 
20/20, bilaterally.  

A report of VA orthopedic examination, conducted in September 
2001, noted the veteran's history of a left shoulder 
dislocation in 1973 while descending a ladder aboard ship, 
then underwent a Magnuson-Stack procedure at San Diego in 
1974.  The claimant related that since that time, he had 
experienced a decreased range of motion of the left shoulder 
and has used a TENS unit since 1989.  The veteran was noted 
to not wear braces.  Examination disclosed forward flexion or 
elevation of the left shoulder to 160 degrees, left shoulder 
abduction to 150 degrees, external rotation to 75 degrees, 
and internal rotation to 72 degrees, and grimacing was noted 
on internal and external rotation.  Left elbow flexion was to 
145 degrees, while left forearm pronation and supination were 
each to 60 degrees.  Left wrist ulnar deviation was to 45 
degrees, while radial deviation was to 20 degrees.  The 
claimant asserted that he is in fairly good condition at the 
time of the examination, and complained of flare-ups caused 
by use of the arm.  The examiner stated that it was 
impossible to determine the decrease in range of motion 
because the claimant was unable to provide any range of 
motion information.  The claimant related that he continued 
to use his TENS unit and is followed by his primary care 
physician on an as-needed basis whenever his arm symptoms 
flare up on him.  He acknowledged that he was last seen in 
March 2001, approximately six months previously.  X-rays 
revealed no evidence of fracture or dislocation of the left 
shoulder, and minimal degenerative arthritic changes of the 
left acromioclavicular and shoulder joint were noted.  The 
pertinent diagnosis was postoperative residual of left 
shoulder [surgery] in 1974.  The examiner noted that he had 
reviewed the entire examination with two other orthopedists; 
that they agreed with his conclusions and the content of the 
examination; and that there no reason for the claimant to be 
examined again.  

The claimant appeared and offered testimony at a March 2002 
hearing held before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals.  He testified that his left 
shoulder causes him constant pain; that he wears a TENS unit 
for pain management; that he is not taking any medication; 
that his left arm has shrunken in size from not being able to 
use it; and that it causes problems in his day-to-day life.  
He further related that weather conditions affect it, as does 
any movement outside his limited range of motion; that he has 
noted atrophy of his left biceps, and has very little 
strength in his left shoulder, although he is relatively 
normal from the elbow down.  In response to an inquiry as to 
the extent of shoulder movement before it starts hurting, the 
claimant responded that it always hurts, and that he has some 
lateral movement, and very little backwards movement, beyond 
which he feels a sharp, stabbing pain.  He further testified 
that he cannot rotate his left shoulder; that he has 
experienced two partial dislocations of his left shoulder 
since the September 2001 examination, but flexed his muscle 
and it slipped back into place; and that the older he gets, 
the more it starts hurting and the less he can move it 
because of the weakness in that shoulder.  He testified that 
he can no longer do yard work; that he usually sees a private 
physician at Parkside Orthopedic Associates; that he sees him 
about once every 4 to 6 months; that he got the TENS unit in 
about 1986; that when he gets one of those partial 
dislocation episodes, he gets swelling, pain and a very bad 
bruise in the area; that he had difficulty bringing his left 
arm up to shoulder level; that he was currently working on a 
full time basis as a fire department dispatcher for the 
United States Air Force; that he previously was employed as 
an aircraft refueling operator; that he stopped doing that 
type of work because he injured his right shoulder and his 
company lost the contract; that because of the weakness in 
his left arm, he could only use his right arm and suffered an 
on-the-job injury ("blew out his right arm") because of the 
left shoulder weakness.  A transcript of the testimony is of 
record.  

Treatment records from Parkside Orthopedic Associates, dated 
in April 2002, show that the claimant asked to speak with Dr. 
E.J.U. about his left shoulder, which he injured in the 
service in 1972 and had surgery on his left shoulder in 1974.  
The claimant stated that he just now has a hearing in 
Washington for this matter and he needed to talk to Dr. 
E.J.U. about his left shoulder injury contributing to his 
right shoulder problem.  That record indicates that a letter 
was dictated for the VA about the veteran's shoulder.  A 
treatment note in April 2002 shows that the veteran's right 
shoulder was doing quite well, that he has a full range of 
motion and basically no pain, but was having some difficulty 
with his elbow and hand, as well as some numbness and 
tingling in his right 4th and 5th fingers.  It was further 
noted that the claimant has undergone two surgeries for this 
in the past, and had done extremely well until a month or so 
ago, and had taken a 900 mile automobile trip that seemed to 
aggravate this as well.  It was noted that the physician 
would like to get another EMG to check his ulnar nerve, but 
the claimant first had to contact his insurance company to 
see if such would be allowed.  

A Report of Contact (VA Form 119), dated in October 2002, 
shows that the veteran was called to ask why he had not 
submitted a VA Form 21-4142 for Dr. E.J.U. of Parkside 
Orthopedic Associates, to which the veteran responded that 
DR. E.J.U. never treated him for a left shoulder condition, 
but had only looked at it and had determined that it affected 
what happened to his right shoulder.  He related that he was 
treated for his left shoulder condition by Dr. D.Y.  

VA outpatient treatment records from the Warren Outpatient 
clinic (Dr. D.Y.) show that the claimant was seen in the 
Canton outpatient clinic in May 2002 for complaints of an 
increase in left shoulder pain over the last two weeks, with 
onset of constant left arm and hand numbness over the last 
one and one-half weeks.  He related that his left shoulder 
pain increases on raising his left arm, but denied any other 
symptoms.  Examination revealed equal strength in the left 
and right hands.  In February 2002, no edema was found in the 
extremities, and pulses and deep tendon reflexes were intact.  
In May 2002, he was prescribed pain medication.   

In March 2002, the claimant sought service connection for a 
right shoulder disability as secondary to his service-
connected postoperative residuals of recurrent dislocation, 
left shoulder, and service connection for a surgical scar of 
the left shoulder.  

A report of VA orthopedic examination, conducted in May 2002, 
noted that the examiner reviewed the veteran's claims folder, 
and cited a history offered by the claimant of recurrent left 
shoulder dislocation, treated surgically in 1974.  The 
claimant stated that he did pretty well after that, but in 
the last 18 months, he had gotten significantly worse with 
increasing amounts of subluxation, but no actual dislocation 
of the shoulder.  He complained of pain, stiffness, giving 
way, limited endurance, and fatigability, but stated that he 
could perform normal activity, and used a TENS unit, but no 
medication.  

Examination revealed that a well-healed anterior scar was 
present on the left shoulder; that there was tenderness, 
soreness and pain throughout the range of motion; that the 
veteran could only flex (elevate ) his left arm to 60 
degrees, abduct that arm to 80 degrees, and externally rotate 
to 45 degrees, limited by pain.  Marked guarding was noted 
with attempts of passive movement of the shoulder and with 
external rotation and abduction of the left shoulder.  Good 
strength was present in the rotator cuff muscle, but he still 
complained of pain on full resisted motion of the left 
shoulder.  X-rays revealed minimal arthritic changes of the 
left acromioclavicular and shoulder joints, with no fracture 
or dislocation and no destructive bony changes.  The examiner 
stated that the veteran's left shoulder was not ankylosed; 
that as to fibrous nonunion, there was no evidence of any 
fracture; that the claimant did have some weakened movement 
and fatigability; that his pain on motion was attributed to 
limitation of motion with associated pain; that such is a 
chronic problem rather than with flare-ups; and that such was 
there all the time.  The diagnosis was postoperative 
residuals of recurrent dislocation, left shoulder.  

An April 2002 letter from Dr. E.J.U. stated that he had been 
seeing the claimant for several years for multiple orthopedic 
problems, most notably his right shoulder; that he had 
undergone surgery to correct this [right]shoulder problem; 
and that the shoulder at this point was doing quite well.  He 
related that the claimant had told him that he injured his 
left shoulder in the early 1970's which required surgery; 
that he was left with a residual disability in his left 
shoulder as a result of this military injury; that his job 
involved fairly heavy use of his upper extremities, his upper 
back, his neck and his shoulder; that it mainly involved 
carrying heavy fuel hoses to refuel airplanes at a military 
base in Vienna, Ohio, where he worked as a civilian.  The 
corresponding physician stated that, due to the fact that his 
left shoulder was at least partially disabled, he felt that 
the claimant was required to use his right shoulder 
significantly more to compensate for this; that he therefore 
feels that the problems the veteran had with his right 
shoulder are at least in part related to the problem he had 
with his left shoulder; and that this would basically be an 
overuse-type injury of the right shoulder due to the fact 
that he could not use his left shoulder to it's fullest 
ability.  He described his opinion as "within the degree of 
medical certainty."

A report of VA orthopedic examination, conducted in September 
2002, noted that the examiner reviewed the veteran's claims 
folder, and cited a history offered by the claimant of 
recurrent left shoulder dislocation, treated surgically in 
1974.  The claimant stated that he did pretty well after 
that, but in the last 18 months, he had gotten significantly 
worse with increasing amounts of subluxation, but no actual 
dislocation of the shoulder.  He complained of pain, 
stiffness, giving way, limited endurance, and fatigability, 
but stated that he could perform normal activity, and used a 
TENS unit, but no medication.  

Examination revealed that a well-healed anterior scar was 
present on the left shoulder, with tenderness, soreness and 
pain throughout the range of motion; that the veteran could 
only flex (elevate ) his left arm to 60 degrees, abduct that 
arm to 80 degrees, and externally rotate to 45 degrees, 
limited by pain.  Marked guarding was noted with attempts of 
passive movement of the shoulder and with external rotation 
and abduction of the left shoulder.  Good strength was 
present in the rotator cuff muscle, but he still complained 
of pain on full resisted motion of the left shoulder.  X-rays 
revealed minimal arthritis changes of the left 
acromioclavicular and shoulder joints, with no fracture or 
dislocation and no destructive bony changes.  The examiner 
stated that the veteran's left shoulder was not ankylosed; 
that as to fibrous nonunion, there was no evidence of any 
fracture; that the claimant did have some weakened movement 
and fatigability; that his pain on motion was attributed to 
limitation of motion with associated pain; that such is a 
chronic problem rather than with flare-ups; and that such was 
there all the time.  The diagnosis was postoperative 
residuals of recurrent dislocation, left shoulder.  

A report of VA orthopedic examination, conducted in April 
2003, cited the veteran's history of a left shoulder 
dislocation that was treated surgically; that since that 
time, he gets some aching, soreness, [and] stiffness; that he 
has had some problems with heavy pulling, pushing and 
repetitive use; that he had a separate work-related injury to 
this right shoulder, with an impingement syndrome of the 
right shoulder released; that he has to overuse that shoulder 
because he cannot do as much heavy work with the left 
shoulder; that he uses a TENS unit for the left shoulder; 
that both shoulders now have chronic problems; that he has 
difficulty with heavy repetitive use and has had to change 
jobs and is now a dispatcher with the Fire Department; and 
that he can do normal daily activity but has trouble with 
repetitive use, working overhead, or repetitive pushing and 
pulling.  

Examination revealed a surgical scar on the left shoulder, 
with some tenderness, soreness and pain.  The veteran was 
able to abduct and flex 95 degrees, internally and externally 
rotate to 65 degrees, and would not permit further passive 
movement. He was noted to have good strength in the left 
upper extremity, and complained of pain on motion in that 
extremity.  Some guarding was noted with abduction and 
external rotation of the left shoulder.  Examination of the 
right upper extremity was also reported.  X-rays revealed no 
evidence of fracture, dislocation or bone changes of either 
shoulder, and minimal degenerative arthritic changes of the 
acromioclavicular and shoulder joints were noted in both 
shoulders.  The diagnoses were postoperative residuals, 
recurrent dislocation of the left shoulder; and postoperative 
residuals impingement syndrome of the right shoulder.  The 
examiner expressed the opinion that more likely than not, the 
claimant's right shoulder condition is a result of a work-
related injury, and that how much of that was brought on by 
overuse from his left shoulder cannot be determined.  

A rating decision of May 2003 granted service connection for 
a postoperative scar, left shoulder, evaluated as 10 percent 
disabling; and determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for postoperative impingement syndrome of the right shoulder, 
previously finally denied by rating decision of July 1998.  
The claimant and his representative were notified of those 
decisions and of his right to appeal by RO letter of May 23, 
2003, but had not filed a Notice of Disagreement as of the 
date of this decision.  

As noted, this case was previously before the Board in May 
2003, at which time the Board Remanded the case to the RO for 
additional action with respect to the issue on appeal, to 
include readjudication of that issue in light of the 
additional evidence obtained, and development of the 
evidence, to include a determination as to whether the 
claimant's currently demonstrated arthritis of the left 
shoulder is secondary to his service-connected left shoulder 
disability, and for consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, including whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint is used repeatedly over a period of 
time.  

The record shows that on remand, the RO reviewed the 
treatment records from Parkside Orthopedic Associates (Dr. 
E.J.U.), dated from October 1998 to April 2002; the reports 
of VA examinations dated in September 2002 and April 2003, 
and the requirements of the Board's May 2003 remand order.  
Based upon that review, a Supplemental Statement of the Case 
was issued in June 2003 continuing the 20 percent evaluation 
for service-connected postoperative residuals of recurrent 
dislocation of the left (non-dominant) shoulder.  

In a VA Form 646, submitted by the veteran's representative 
in August 2003, he acknowledged the satisfactory completion 
of the directives contained in the Board's May 2003 remand 
order, while stating that the claimant was not satisfied with 
the continuation of the 20 percent rating for his service-
connected postoperative residuals of recurrent dislocation of 
the left (non-dominant) shoulder.  

In an Informal Hearing Presentation submitted in September 
2003, the veteran's National Service Office representative 
likewise agreed as to the satisfactory completion of the 
directives contained in the Board's May 2003 remand order, 
while stating that the claimant was not satisfied with the 
continuation of the 20 percent rating for his service-
connected postoperative residuals of recurrent dislocation of 
the left (non-dominant) shoulder.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
related.  38 C.F.R. Part 4, § 4.20 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. Part 4, § 4.7 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. Part 4, § 4.40 (2002).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

In the instant appeal, the claimant seeks a rating in excess 
of 20 percent for his service-connected postoperative 
residuals of recurrent dislocation of the left (non-dominant) 
shoulder.  

That disability is currently evaluated under the provisions 
of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5202, with 
specific evaluations assigned for the major (dominant) joint 
and the minor (nondominant) joint.  Under Other Impairment of 
the Humerus, that diagnostic code provides an 80 percent 
evaluation for the major joint and a 70 percent evaluation 
for the minor joint where there is loss of the head of the 
humerus (flail shoulder); a 60 percent evaluation for the 
major joint and a 50 percent evaluation for the minor joint 
where there is nonunion of the humerus (false flail joint); 
and a 50 percent evaluation for the major joint and a 40 
percent evaluation for the minor joint where there is fibrous 
union.  Where there is recurrent dislocation of the humerus 
at the scapulohumeral joint, with frequent episodes and 
guarding of all arm movements, a 30 percent evaluation is 
warranted for the major joint and a 20 percent evaluation is 
warranted for the minor joint.  Where there is recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
infrequent episodes and guarding of movements only at 
shoulder level, a 20 percent evaluation is warranted for both 
major and minor joints.  Where there is malunion of the 
humerus, with marked deformity, a 30 percent evaluation is 
warranted for the major joint, and a 20 percent evaluation is 
warranted for the minor joint.  

Title 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 
provides where arm motion is limited to 25 degrees from the 
side, a 40 percent evaluation is warranted for the major 
joint, and a 30 percent evaluation is warranted for the minor 
joint. Where arm motion is limited to midway between side and 
shoulder level, a 30 percent evaluation is warranted for the 
major joint, and a 20 percent evaluation is warranted for the 
minor joint.  When arm motion is limited at shoulder level, a 
20 percent evaluation is warranted for both the major and 
minor joints.  

Title 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5203 
provides that where there is impairment of the clavicle or 
scapula due to dislocation, a 20 percent evaluation is for 
assignment for both the major and minor joints.  Where there 
is nonunion of the clavicle or scapula, with loose movement, 
a 20 percent evaluation is for assignment for both the major 
and minor joints.  Where there is nonunion of the clavicle or 
scapula, without loose movement, a 10 percent evaluation is 
for assignment for both the major and minor joints.  Where 
there is malunion of the clavicle or scapula, a 10 percent 
evaluation is for assignment for both the major and minor 
joints, or rate on impairment of function of the contiguous 
joint.  

The claimant's service-connected postoperative residuals of 
recurrent dislocation of the left (non-dominant) shoulder are 
not currently manifested by impairment of the humerus which 
includes loss of the head of the humerus, nonunion of the 
head of the humerus, fibrous union of the head of the 
humerus, recurrent dislocation of the head of the 
scapulohumeral joint, ankylosis of the scapulohumeral 
articulation, or malunion of the clavicle or scapula, and 
evaluation of that disability under those diagnostic codes is 
not appropriate.  The record does not show frequent episodes 
of dislocation, with guarding of all arm movements, or 
infrequent episodes of dislocation, with guarding of arm 
movements only at shoulder level.  In fact, the record fails 
to clinically demonstrate left shoulder dislocation at any 
time since service separation.  

In the instant appeal, the medical record during the one year 
period prior to receipt of the veteran's claim for an 
increased rating in March 2000 includes VA outpatient 
treatment records, dated in July 2001, showing that the 
veteran complained of left shoulder weakness and pain 
aggravated by changing position, exercise, walking, and 
temperature, while noting that he took no medication for 
pain.  A report of VA orthopedic examination, conducted in 
September 2001, disclosed forward flexion or elevation of the 
left shoulder to 160 degrees (normal is 180), left shoulder 
abduction to 150 degrees (normal is 180), external rotation 
to 75 degrees (normal is 90), and internal rotation to 72 
degrees (normal is 90), while grimacing was noted on internal 
and external rotation.  

The medical evidence from Parkside Orthopedic Associates 
during the period from October 1998 to April 2002 relates 
solely to the claimant's work-related injury to the right 
upper extremity, and those records do not reflect any 
treatment, findings or diagnosis of a left shoulder disorder.  
A Report of Contact (VA Form 119), dated in October 2002, 
shows that the veteran was called to ask why he had not 
submitted a VA Form 21-4142 for Dr. E.J.U. of Parkside 
Orthopedic Associates, to which the veteran responded that 
Dr. E.J.U. never treated him for a left shoulder condition, 
and that he was treated for his left shoulder condition by 
Dr. D.Y.  

VA outpatient treatment records from the Warren Outpatient 
clinic (Dr. D.Y.) show that the claimant was seen in the 
Canton outpatient clinic in May 2002 for complaints of an 
increase in left shoulder pain over the last two weeks, with 
onset of constant left arm and hand numbness over the last 
one and one-half weeks.  He related that his left shoulder 
pain increases on raising his left arm, but denied any other 
symptoms.  Examination revealed equal strength in the left 
and right hands.  In February 2002, no edema was found in the 
extremities, pulses and deep tendon reflexes were intact, and 
there were no findings of numbness or sensory loss in the 
left upper extremity.  

The VA orthopedic examination of May 2000 shows that the 
examiner stated that the veteran's left shoulder was not 
ankylosed; that as to fibrous nonunion, there was no evidence 
of any fracture; that the claimant did have some weakened 
movement and fatigability; that his pain on motion was 
attributed to limitation of motion with associated pain; that 
such is a chronic problem rather than with flare-ups; and 
that such was there all the time.  The diagnosis was 
postoperative residuals of recurrent dislocation, left 
shoulder.  While the veteran complained of pain, stiffness, 
giving way, limited endurance, and fatigability, he stated 
that he could perform normal activity.

The May 2000 report of VA orthopedic examination cited the 
claimant's statement that he did well until 1999, when he 
developed some subluxing and that his left shoulder actually 
dislocated last year, but has not dislocated since that time.  
The Board finds that any such claimed dislocation during the 
previous year is not confirmed in the evidentiary record, and 
that in any event, the claimant is not competent to diagnose 
a shoulder dislocation.  While the veteran asserted that he 
uses a TENS unit for pain management, but does not wear a 
brace and is not currently on any medication, the record is 
silent for any notation that the claimant was wearing a TENS 
unit during any private or VA treatment or examination since 
receipt of his claim for an increased rating in March 2000, 
or at his videoconference hearing held in March 2002.  The 
May 2000 VA examination revealed abduction and flexion to 115 
degrees (normal is 180), and internal and external rotation 
to 80 degrees (normal is 90), limited by pain on active and 
passive motion, while good strength was found in his rotator 
cuff muscles, and no signs of muscular atrophy were 
identified, although some guarding was observed when he 
abducts and internally rotates that shoulder.  X-rays 
revealed no evidence of fracture or dislocation of the left 
shoulder, and minimal degenerative arthritic changes of the 
left acromioclavicular and shoulder joint were noted.  

The Board further notes that the April 2003 report of VA 
orthopedic examination cited the veteran's statement that he 
cannot do as much heavy work with the left shoulder; that he 
uses a TENS unit for the left shoulder; that both shoulders 
now have chronic problems; that he has difficulty with heavy 
repetitive use and has had to change jobs and is now a 
dispatcher with the Fire Department; and that he can do 
normal daily activity but has trouble with repetitive use, 
working overhead, or repetitive pushing and pulling.  
However, the evidentiary record shows no objective clinical 
findings of weakness in the left shoulder prior to the 
September 1998 right shoulder injury.  Instead, treatment 
records from Parkside Orthopedic associates in July 1999 show 
that examination revealed "a full range of active and 
passive motion in all joints of the upper extremities, 
bilaterally", while muscle strength was 5/5 in both upper 
extremities including both the intrinsic hand muscles and the 
abductor pollicis brevis muscles, bilaterally.  Sensation was 
"pretty much symmetric to light touch", bilaterally, and 
the reflexes were symmetric.  Similarly, on VA examination in 
May 2000, good strength was found in his rotator cuff 
muscles, and no signs of muscular atrophy were identified.  

The Board finds that the veteran's service-connected 
postoperative residuals of recurrent dislocation, left 
shoulder are currently manifested by a noncompensable 
limitation of left shoulder motion on forward elevation, on 
abduction, and on internal and external rotation, as noted 
above, with some weakened movement, fatigability, and loss of 
function due to pain on motion, without objective clinical 
findings of impairment of the humerus which includes loss of 
the head of the humerus, nonunion of the head of the humerus, 
fibrous union of the head of the humerus, recurrent 
dislocation of the head of the scapulohumeral joint, 
ankylosis of the scapulohumeral articulation, or malunion of 
the clavicle or scapula.  The most recent X-rays showed no 
evidence of fracture or dislocation, and minimal degenerative 
changes of the acromioclavicular and shoulder joints of both 
shoulders, contraindicating traumatic arthritis in the 
service-connected left shoulder.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In the August 2000 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected postoperative residuals of 
recurrent dislocation, left shoulder.  Since this matter has 
been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  In the instant appeal, the veteran has no 
postservice history of hospitalization for his service-
connected postoperative residuals of recurrent dislocation, 
left shoulder.  There is no indication of time lost from work 
due to the service-connected left shoulder impairment.  
Further, the record shows that after his work-related injury 
to his right shoulder, the veteran continued to work except 
during periods of hospitalization, surgery and convalescence 
for that injury.  While the veteran is now working a desk 
job, he has offered sworn testimony that such was occasioned 
by his right shoulder injury and the loss of the aircraft 
refueling contract by his company [Transcript, page 10].  The 
Board finds that referring the issue of an extraschedular 
rating to those officials who possess the delegated authority 
to assign such a rating in the first instance is not 
warranted.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 20 percent 
for service-connected postoperative residuals of recurrent 
dislocation, left shoulder, is not warranted.  Accordingly, 
that claim must be denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A rating in excess of 20 percent for service-connected 
postoperative residuals of recurrent dislocation, left 
shoulder, is denied



_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



